United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2160
Issued: February 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 26, 2006 appellant filed a timely appeal from the August 23, 2006 merit
decision of the Office of Workers’ Compensation Programs, which denied a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the schedule award decision.
ISSUE
The issue is whether appellant has a permanent impairment to a scheduled member, organ
or function of the body as a result of his accepted employment injury.
FACTUAL HISTORY
On May 1, 2002 appellant, then a 55-year-old pipe fitter, sustained an injury in the
performance of duty: “While working around machinery I pulled my body into a cramped area.
I felt a pain in my groin. I now have a hernia and will need surgery.” The Office accepted his
claim for right inguinal hernia. Appellant underwent surgical repair on July 17, 2002.

Appellant filed a claim for a schedule award. The Office informed him that he was
responsible for furnishing a physician’s report establishing that he had a permanent impairment
to his upper or lower extremities as a result of his unilateral inguinal hernia.
On April 13, 2006 Dr. Michael S. McManus, a specialist in occupational medicine,
reported that appellant had reached maximum medical improvement. He stated:
“Patient states present symptoms stable and unchanged for the past approximately
two and a half years. Patient states continues to experience episodes sharp or
stabbing pain with chronic sense of tightness right inguinal region. Pain
aggravated by excess ambulation, lifting or carrying heavy objects and/or
intercourse. Patient denies any recurrent local mass. Patient denies any wound
breakdown, drainage, local swelling, or associated symptoms.”
***
“Patient states secondary to residual right inguinal symptoms, nonwork activities
he has had to limit or discontinue include taking walks, jogging or running, and
yard work or gardening.”
Dr. McManus diagnosed status post right direct inguinal herniorrhaphy with mesh
placement. He determined that appellant’s impairment was best described as a mild Class I
impairment, estimated to equal two percent of the whole person from Table 6-9, page 136, of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed.
2001).
On August 23, 2006 the Office denied appellant’s claim for a schedule award. The
Office explained that Dr. McManus did not report impairment to any scheduled member, organ
or function of the body.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.2
The Act does not authorize schedule awards for permanent impairment of “the whole
person.”3 The Act authorizes schedule awards for only those members, organs and functions of
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999). Effective February 1, 2001 the Office began using the fifth edition of the A.M.A.,
Guides as per FECA Bulletin No. 01-05 (issued January 29, 2001). See Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Exhibit 4 (June 2003).
3

Ernest P. Govednick, 27 ECAB 77 (1975).

2

the body that are specified in the Act and in the implementing regulations.4 Amendments to the
Act modified the schedule award provisions to provide for an award for permanent impairment
to a member of the body covered by the schedule regardless of whether the cause of the
impairment originated in a scheduled or nonscheduled member.5
The burden is upon the employee to establish by evidence that he is entitled to
compensation.6
ANALYSIS
Dr. McManus’ impairment rating of two percent of the whole person provides no basis
for the payment of a schedule award because the Act does not recognize impairments of “the
whole person.” The Act recognizes impairments of the arm, leg, hand, foot, thumb, fingers and
toes. The Act authorizes compensation for loss of hearing, loss of vision and the loss of an eye.
Section 8107(c)(22) of the Act authorizes awards for the permanent loss or loss of use of “any
other important external or internal organ of the body as determined by the Secretary” of Labor.7
The Secretary made such a determination and added the following organs to the compensation
schedule: breast, kidney, larynx, lung, penis, testicle, tongue, ovary, uterus/cervix and vulva/
vagina.8
Because Dr. McManus did not report an impairment of any of these specified members,
organs or functions of the body, his report does not support appellant’s claim for a schedule
award. He noted that appellant had episodes of a sharp or stabbing pain with a chronic sense of
tightness in the “right inguinal region,” but he did not report a peripheral nerve injury or any pain
radiating into the leg, penis or testicle from the site of appellant’s direct inguinal hernia. As a
result, his findings do not support impairment to the leg or penis or testicle originating from the
site of the hernia.
It may be that activities of daily living aggravate appellant’s pain at the operative site,
and that this in turn limits his activities of daily living. But with no medical opinion explaining
how residuals of the accepted employment injury have caused impairment to a scheduled
member, organ and function of the body according to the criteria of the A.M.A., Guides,
appellant has not met his burden of proof to show that he is entitled to a schedule award.

4

Thomas E. Montgomery, 28 ECAB 294 (1977).

5

As the schedule award provisions of the Act include the extremities, a claimant may be entitled to a schedule
award for permanent impairment to an extremity even though the cause of the impairment originated, for example,
in the spine. Rozella L. Skinner, 37 ECAB 398 (1986).
6

Harold Hendrix, 1 ECAB 54 (1947).

7

5 U.S.C. § 8107(c)(22).

8

20 C.F.R. § 10.404(a) (1999).

3

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he is
entitled to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the August 23, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 12, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

